UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2012 CORPORATE RESOURCE SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-30734 (Commission File Number) 80-0551965 (I.R.S. Employer Identification No.) 160 Broadway 11th Floor, New York, NY 10038 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (646)-443-2380 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 16, 2012, Corporate Resource Services, Inc. (the “Company”) issued the press release attached hereto as Exhibit 99.1 (the “Press Release”) announcing the Company’s financial results for the quarter ended March 30, 2012.In accordance with General Instruction B.2 to the Form 8-K, the information under this Item 2.02 and the Press Release shall be deemed to be “furnished” to, and not “filed” with, the Securities and Exchange Commission for purposes of Section 18 of the SecuritiesExchange Act of 1934, as amended. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release of Corporate Resource Services, Inc. dated May 16, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Corporate Resource Services, Inc. By: /s/ Jay H. Schecter Name: Jay H. Schecter Title:
